Citation Nr: 0608043	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  02-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a gastroesophageal reflux (GERD) disability.

2.  Entitlement to an initial compensable evaluation for a 
left knee disability.

3.  Entitlement to an initial compensable evaluation for a 
right knee disability prior to November 21, 2002.

4.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability beginning November 21, 2002.

5.  Entitlement to an initial increased (compensable) 
evaluation for a left mid-scapular myositis disability, to 
include an evaluation in excess of 20 percent beginning April 
13, 2004.

6.  Entitlement to an initial increased (compensable) 
evaluation for a left shoulder bursitis disability, to 
include an evaluation in excess of 30 percent beginning 
August 1, 2003.

7.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from June 1997 to June 
2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico relating to 
evaluations assigned for the appellant's service-connected 
gastroesophageal reflux disease (GERD), right and left knee, 
left shoulder and left mid-scapular myositis disabilities, as 
well as the denial of service connection for a psychiatric 
disorder.

The appellant has appealed the initial 10 percent evaluation 
assigned to the GERD disability when service connection was 
granted, as well as the noncompensable evaluations assigned 
to the knee and shoulder disabilities when service connection 
was granted.  The appellant is, in effect, asking for higher 
ratings effective from the date service connection was 
granted (June 20, 2001).  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In addition, during the pendency of the appeal, the RO 
increased the appellant's disability evaluation for the right 
knee disability from zero percent to 10 percent, effective 
November 21, 2002; for the left shoulder bursitis disability 
from zero to 30 percent, effective from August 1, 2003 
(following a 100 percent evaluation starting on June 2, 2000 
under paragraph 30); and for the left mid-scapular myositis 
disability from zero to 20 percent, effective from April 13, 
2004.  However, it is presumed that she is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the rating issues are 
as set forth on the title page of this decision.

The issues of service connection for a psychiatric disorder 
and increased evaluations for the left shoulder disabilities 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The appellant's GERD is not manifested by persistent 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain that is 
productive of a considerable impairment of health.

2.  Based on the clinical findings of record, there is no 
evidence of ankylosis of either knee or of recurrent 
subluxation or lateral instability in either knee.

3.  Based on the clinical findings of record, there is no 
evidence of limitation of flexion to 30 degrees in either 
knee or of limitation of extension to 15 degrees in either 
knee.

4.  Based on the clinical findings of record, the left knee 
surgical scarring is tender to palpation. 

5.  The GERD, right knee and left knee disabilities have not 
presented an unusual or exceptional disability picture at any 
time.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation of in 
excess of 10 percent for the GERD disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 
4.7, 4.20, 4.114, Diagnostic Code 7346 (2005).

2.  The criteria for an initial evaluation of 10 percent, but 
no more, for the left knee disability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256-5261 (2005).

3.  The criteria for an initial evaluation of 10 percent, but 
no more, for the right knee disability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5055, 5256-5261 (2005).

4.  The criteria for a separate compensable evaluation of 10 
percent, but no more, are met for the residual surgical 
scarring of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 
4.2, 4.7, 4.31, 4.118, Diagnostic Code 7804 (2005); Esteban 
v. Brown, 6 Vet. App. 259 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate her claims and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her rating claims.  The RO sent the 
appellant a letter in July 2003 in which she was informed of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  In addition, in the July 2002 Statement of the 
Case (SOC), and the various Supplemental Statements of the 
Case (SSOC), the RO informed the appellant about what the 
evidence had to show to establish entitlement to higher 
ratings for her disabilities.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

Even if the appellant was not provided the required notice 
until after the RO adjudicated the appellant's rating claims, 
"the appellant [was] provided the content-complying notice 
to which [s]he [was] entitled."  Pelegrini v. Principi, 18 
Vet. App. 112, 122 (2004).  Consequently, the Board does not 
find that any late notice under the VCAA requires remand to 
the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was informed about the 
provisions of the VCAA in the July 2003 RO letter, the July 
2002 SOC and in the various SSOCs; the appellant was supplied 
with the text of 38 C.F.R. § 3.159 in the July 2002 SOC and 
in the March 2004 SSOC.  The appellant did not provide any 
information to VA concerning available treatment records that 
she wanted the RO to obtain for her that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave her notification of her rights 
under the VCAA.  In March 2005, the appellant was informed by 
an RO letter that she could submit more evidence to the 
Board; no evidence was thereafter submitted.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In this case, the appellant has 
been assigned an effective date for service connection of 
each of her disabilities from the day after her separation 
from service.  She was also provided with notice as to the 
clinical findings needed for higher evaluations for her GERD 
disability and for her knee disabilities, as well as the 
assistance VA would provide.  This notice was furnished in 
the July 2003 RO letter and in the July 2002 SOC and the 
March 2004 SSOC.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that her three service-connected 
disabilities at issue in this case have been more severely 
disabling than reflected by the various evaluations in effect 
since June 20, 2001.

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant appealed the initial evaluation assigned for 
each of her three disabilities addressed here.  The Court 
held, in Fenderson v. West, 12 Vet. App. 119 (1999), that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then-current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of "staging" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period(s) in question.  The issues before the 
Board are consequently taken to include whether there is any 
basis for a higher rating at any pertinent time, to include 
whether a higher rating currently is in order.

A.  Increased Rating for GERD

The appellant underwent a VA medical examination in July 
2001.  The examiner noted that there was no history of upper 
gastrointestinal (GI) bleeding.  The appellant reported that 
she took Zantac for her symptoms.  She said that acid 
regurgitation was present almost every day.  The examiner 
noted that there was no dysphagia and no pyrosis present.  
There was no hematemesis or melena.  There was no nausea or 
vomiting.  On physical examination, the general state of the 
appellant's health was normal.  The appellant had experienced 
no significant changes in her weight.  An esophagogram and 
upper GI series were normal.

Review of the VA treatment records dated between October 2001 
and May 2004 reveals no specific GI findings or complaints.  
There is no indication of any dysphagia, abdominal pain, 
nausea, vomiting, hematemesis, diarrhea, constipation, 
melena, hematochrozia or weight gain or loss.  

The private medical treatment records contained in the claims 
file do not include any clinical findings pertaining to the 
post-service severity of the appellant's GERD disability.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  Thus, 
ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Under 38 C.F.R. § 4.20, analogous ratings are to be used when 
an unlisted condition is encountered.  Because there is no 
specific rating code pertaining to GERD, the RO has rated the 
appellant's GERD disability under Diagnostic Code 7346, 
hernia hiatal.  The Board considers this the most appropriate 
rating code as the symptoms focus on epigastric distress, 
which corresponds highly to the appellant's complaints.

Effective July 2, 2001, VA revised the regulations for 
diagnosing and evaluating disabilities of the digestive 
system found at 38 C.F.R. § 4.114.  See 66 Fed. Reg. 29486-89 
et seq. (July 2, 2001) (codified at 38 C.F.R. § 4.114 
(2005)).

A veteran is entitled to the application of the version of 
the regulations that is more favorable to her from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See VAOPGCPREC 3-2000.

Prior to and after July 2, 2001, weight loss remained a 
criterion for a disability rating higher than currently 
assigned for the appellant's GERD under Diagnostic Code 7346; 
however, in July 2001, VA revised the portion of 38 C.F.R. 
§ 4.112 pertaining to weight loss.  This change affects 
Diagnostic Code 7346.  Under the former version of 38 C.F.R. 
§ 4.112, minor weight loss or greater weight losses of brief 
duration were not considered to be of importance.  The 
current version of 38 C.F.R. § 4.112 adds definitions of 
"substantial weight loss, minor weight loss, inability to 
gain weight, and baseline weight" to be used in the 
Diagnostic Codes found in 38 C.F.R. § 4.114.  According to 
the revised regulation, the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained over three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer.  The term "inability to gain weight" 
means that there has been substantial weight loss with 
inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year-
period preceding onset of the disease.  38 C.F.R. § 4.112 
(2005).  The evidence of record indicates that the 
appellant's weight was 139 pounds at her July 2001 VA 
examination.  Her weight was 139 pounds in April 2002, and 
146 pounds in October 2002.  In June 2003, the appellant 
weighed 156 pounds.  No medical treatment record indicates a 
clinical concern over weight loss since the appellant's 
separation from service.  There is no medical evidence to 
show weight loss over time under the applicable regulatory 
standards.

Under the criteria set forth under 38 C.F.R. § 4.114, 
Diagnostic Code 7346, a 10 percent rating is warranted for 
hiatal hernia, which is manifested by two or more of the 
symptoms necessary for a 30 percent rating, though of less 
severity.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent rating is assigned for hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
Under the criteria addressed in the ratings for 10 percent 
and 30 percent ratings, there is no material difference 
between the regulations as in effective prior to and as of 
July 2, 2001.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2001 and 2005); VAOPGCPREC 3-2000.

The appellant is currently rated at 10 percent for GERD.  A 
30 percent evaluation requires persistently recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  The appellant has 
reported episodes of acid regurgitation on essentially a 
daily basis.  However, at no time during the period of this 
appeal has her GERD condition shown to have been productive 
of dysphagia, pyrosis, substernal arm or shoulder pain (non-
orthopedic) or considerable impairment of health.  
Accordingly, the current (initial) rating of 10 percent is 
warranted rather than the next higher rating of 30 percent 
for the full period of the appellant's claim.  

The findings needed for the next higher evaluation in excess 
of 10 percent for the GERD disability are not demonstrated in 
the evidence of record.  Because the preponderance of the 
evidence is against the claim for a higher initial rating for 
the GERD disability, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


B.  Increased Ratings for Knees

In service, the appellant underwent a left knee arthroscopic 
surgery for chondromalacia patella in November 1999.  In 
January 2000, she underwent surgical repair of her right knee 
anterior collateral ligament (ACL).

The appellant underwent a VA medical examination in August 
2001.  She complained of right knee pain.  The appellant 
exhibited a normal gait cycle.  There was no evidence of 
edema, effusion, instability or weakness in either knee.  
There were no episodes of subluxation or dislocation.  There 
was patellar grinding and crepitus in the left knee, but not 
in the right knee.  The appellant demonstrated a range of 
motion of zero to 135 degrees in each knee.  

Review of the VA treatment records dated between October 2001 
and March 2004 indicates that the appellant complained of 
knee pain in November 2001.  A September 2002 note states 
that MRI testing had revealed surgical changes in the left 
knee and a normal right knee.  In July 2003, the appellant 
again complained of knee pain.  There was tenderness to 
palpation of the right knee.  Right knee range of motion was 
from seven to 115 degrees (active) and from 15 to 105 degrees 
(passive).  There was quadriceps weakness.  In March 2004, 
range of motion of the right knee was from five to 110 
degrees.

Review of the private medical evidence of record reveals that 
radiographic examination of the right knee demonstrated 
narrowing of the tibial tunnel in November 2002.  The knee 
was stable to varus and vulgus stress.  The appellant 
demonstrated right knee range of motion of 10 to 85 degrees 
(active) and zero to 110 degrees (passive).  The next month, 
the appellant exhibited 10 to 120 degrees of motion in the 
right knee with a grinding patella.  There was muscle atrophy 
in the right thigh.

The appellant underwent another VA medical examination in 
January 2004; she walked with a normal gait cycle.  She 
complained of severe constant knee pain and reported 
instability and falls.  She denied episodes of recurrent 
subluxation or dislocation.  The appellant exhibited a range 
of motion of 10 to 90 degrees with pain in the right knee and 
zero to 110 degrees in the left knee.  There was no evidence 
of edema, effusion or instability in either knee.  There were 
no episodes of subluxation or dislocation.  There was 
patellar grinding and crepitus in each knee.  There was 
tenderness to palpation of the right knee soft tissue 
structures.  The left knee surgical scars were tender to 
palpation.

The report of a VA spine examination conducted in November 
2004 indicates that the appellant stated that she was able to 
walk 40 to 60 minutes without any problem.  She denied 
unsteadiness and falls.  She said she did not use any 
assistive devices.  She denied use of braces.  She denied the 
use of any orthosis.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5260, 
flexion limited to 45 degrees is rated as 10 percent 
disabling.  Under Diagnostic Code 5261, extension limited to 
10 degrees is rated as 10 percent disabling.  A 20 percent 
evaluation for limitation of motion of the knee is assigned 
where extension is limited to 15 degrees or flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.

Normal extension of the knee is to zero degrees.  38 C.F.R. § 
4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has always 
demonstrated normal extension (zero degrees) in the left 
knee.  The appellant has demonstrated a limitation of 10 
degrees of extension in the right knee.  Her flexion, as 
noted by examination, was limited at worst to 110 degrees in 
the left knee and 90 degrees in the right knee.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The knees are considered major joints.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Additional limitation in the right knee 
from pain, fatigue, weakness or lack of endurance following 
repetitive use was noted in the January 2004 VA examination.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
loss of flexion and extension in the right knee and slight 
loss of flexion in the left knee, and which is expected 
during flare-ups or with increased use, and the degree of 
pain she has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In this case, chronic pain was 
reported.  Quadriceps muscle atrophy or weakness has been 
demonstrated in the right knee but not the left.  There is no 
clinical evidence of any muscle spasm.  However, bilateral 
crepitus and patellar grinding and right knee tenderness were 
demonstrated clinically.  The objective medical evidence 
prior to November 21, 2002 does show findings of limitation 
of motion in the right knee, as well as complaints of pain 
and pain on use.  There is x-ray evidence of degenerative 
changes in each knee.  


Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability; 
they are findings that more nearly approximate a finding of 
limitation of extension in each knee to a compensable level, 
but not greater than 10 percent.  Hence, the evidence 
supports the assignment of a disability evaluation of 10 
percent for each knee disability as of June 20, 2001.  The 
evidence of record does not support a rating in excess of 10 
percent for either the right knee disability or the left knee 
disability at any time.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  The clinical 
evidence of record does not contain any findings of laxity or 
instability of the left knee or the right knee.  Therefore, 
Diagnostic Code 5257 is not for application.  Thus, the 
current 10 percent rating for each knee is based on the 
functional limitations described in the absence of 
instability and subluxation.  In the absence of such 
additional and separate disability, a separate or higher 
rating is not in order.

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Nor is there any medical evidence of 
ankylosis.  Therefore Diagnostic Codes 5258 and 5256 are not 
for application.

It is again noted that these 10 percent ratings are assigned 
based on the crepitation and limitation of motion and 
complaints of pain and tenderness that are evidenced.  No 
subluxation or instability has been demonstrated.  While X-
rays have confirmed the presence of arthritic changes, a 
separate rating would not be warranted in this case because 
the limitation of motion has already been considered in the 
rating assigned.

However, the evidence of record does indicate that the 
appellant has surgical scarring on the left knee that is 
related to the surgery performed in service in November 1999.  
The medical evidence of record contains clinical notation of 
this scarring as being healed and tender to palpation.  For 
example, the January 2004 VA examination report states that 
the scarring is tender to palpation.

The Court has held that each service-connected problem 
associated with a service-connected disability may be rated 
separately unless it constitutes the same disability or the 
same manifestation.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.  In this case, 
the symptoms of the left knee limitation of movement and pain 
on movement and the tender surgical scarring are not 
essentially the same.  Therefore, the clinical evidence of 
record supports a grant of a separate 10 percent evaluation 
for the tender and painful surgical scarring of the left 
knee.

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).   
The Board will consider the appellant's residual scarring 
under Diagnostic Codes 7801 (as amended), 7803, 7804, and 
7805.  Under the pre-amended criteria, a 10 percent 
evaluation was warranted under Diagnostic Code 7804 for 
superficial scars that were tender and painful on objective 
demonstration.  A 10 percent evaluation was also warranted 
under Diagnostic Code 7803 for superficial scars that were 
poorly nourished with repeated ulceration.  All other scars 
were rated based on the limitation of the part affected.

Under the amended regulations, Diagnostic Code 7801 provides 
that scars other than head, face, or neck, that are deep or 
that cause limited motion will be rated 10 percent disabling 
if the area exceeds 39 sq. cm.  A 20 percent evaluation will 
be assigned if the area exceeds 77 sq. cm.  If the area 
involved exceeds 465 sq. cm., a 30 percent evaluation will be 
assigned.  A 40 percent disability will be warranted if the 
area exceeds 929 sq. cm.  Moreover, Diagnostic Code 7802 
pertains to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion.  
Specifically, under Diagnostic Code 7802, a 10 percent rating 
is warranted for an area or areas of 144 square inches (929 
sq. cm.) or greater.  This is the highest rating available 
under this Code.

After a review of the evidence, the Board finds that there is 
no basis for a higher than 10 percent rating under the pre-
amended regulations or under the amended regulations.  First, 
there is no indication that the scarring was poorly nourished 
or subjected to repeated ulceration.  Second, the Board notes 
that limitation of function of the left knee has been 
separately compensated.  Third, there is no clinical 
indication that the left knee scarring has resulted in 
underlying soft tissue damage or that the area of the scar 
exceeds 6 square inches (39 sq. cm).  As such, the current 10 
percent rating is appropriately assigned for tender and 
painful scarring under the pre-amended regulations but a 
higher rating is not warranted because limitation of the part 
affected is already separately evaluated.  Therefore, a 
higher evaluation is not available for the left knee scarring 
alone based on limitation of function.  See 38 C.F.R. § 4.14.

C.  Extraschedular Rating

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the GERD and the left 
and right knee disabilities may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected GERD or her left and right knee disabilities have 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for GERD, for scars and for knee 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
frequent hospitalization for any gastrointestinal problem or 
for any left or right knee problem, and she has not 
demonstrated marked interference with employment caused by 
the GERD disability or the left knee disability (including 
scarring) or the right knee disability alone or in 
combination.  The appellant has not offered any objective 
evidence of any symptoms due to these disabilities that are 
not contemplated by the rating criteria.  Consequently, the 
Board concludes that referral of this case for consideration 
of the assignment of an extraschedular rating is not 
warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


ORDER

An initial rating in excess of 10 percent for the appellant's 
gastroesophageal reflux disease (GERD) is denied. 

An initial evaluation of 10 percent, but no more, for the 
appellant's left knee disability is granted, subject to the 
law and regulations governing the award of monetary benefits.

An initial evaluation of 10 percent, but no more at any time, 
for the appellant's right knee disability is granted, subject 
to the law and regulations governing the award of monetary 
benefits.

A separate 10 percent rating for surgical scarring of the 
left knee is granted, subject to the law and regulations 
governing the award of monetary benefits.


REMAND

The RO, in a rating decision issued in March 2004, increased 
the appellant's left shoulder disability rating to 30 percent 
effective August 1, 2003.  This increased evaluation was 
based on review of medical records including those from the 
appellant's June 2003 left shoulder surgery.  The RO found 
that this constituted a complete grant of benefits -even 
though a higher schedular rating is available for the left-
handed appellant- and thereafter never mentioned this left 
shoulder disability in any subsequent SSOC.  Because this 
evidence has not been reviewed in an SSOC and provided to the 
appellant, as is required under 38 C.F.R. § 19.31, the 
initial rating evaluation issue for the left shoulder must be 
remanded to the RO for review and preparation of an SSOC.  
See also Fenderson v. West, 12 Vet. App. 119 (1999) and AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate a claim for increased ratings, but he was not 
provided with notice of the type of evidence necessary to 
establish effective dates for those ratings.  As these 
questions are involved in the present appeal because the RO 
has assigned tiered ratings with various effective dates, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that includes an explanation as to the type of 
evidence that is needed to establish effective dates.

The appellant has been granted service connection for left 
should bursitis and for left 'mid-scapular myositis'.  Except 
as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

In this case, the RO has rated the left shoulder bursitis 
under Diagnostic Code 5019-5201, limitation of motion of the 
arm between the side and shoulder level or lower.  In June 
2003, the appellant underwent an arthroscopic subacromial 
decompression procedure for her left shoulder impingement 
syndrome, Stage II.

Diagnostic Code 5301, Muscle Group I, deals with the 
extrinsic muscles of the shoulder girdle: trapezius, levator 
scapulae, and serratus magnus.  The function of these muscles 
is the upward rotation of scapula and elevation of the arm 
above shoulder level.

The RO has rated the 'mid-scapular myositis' under Diagnostic 
Code 5021-5290, limitation of motion of the cervical spine 
and 5021-5242, degenerative arthritis of the spine.  In 
addition, in a rating decision issued in December 2004, the 
RO denied service connection for chronic cervical 
strain/myositis.  

VA regulations provide that when an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  An August 2001 VA examination 
of the appellant yielded a diagnosis of 'left mid-scapular 
myositis' based on findings of a mild spasm in the left mid-
scapular area.  A VA examination conducted in November 2004 
resulted in diagnoses of chronic cervical strain/myositis and 
trapezius strain.  The examiner stated that the cervical 
myositis was not etiologically related to the mid-scapular 
myositis.  

Based on the above, it is unclear what exactly the RO is 
rating with regard to the 'mid-scapular myositis' and there 
is no medical opinion of record delineating whether that 
disability is part and parcel of the left shoulder 
impingement syndrome.  In addition, it is not clear that the 
cervical spine is most closely analogous in either anatomic 
location or function to the mid-scapular myositis.  A medical 
opinion is required to answer these questions.

As for the appellant's service connection claim for a 
psychiatric disorder, the RO has not yet obtained her service 
medical records.  Records submitted by the appellant are 
incomplete in that, for example, the service separation 
examination is not included.  The RO did take steps to obtain 
the appellant's service medical records; however after the 
Department of the Army sent a letter to the RO in June 2003 
stating that the appellant's service medical records were in 
the VA (RMC) facility in St. Louis, no further action was 
taken.  The RO must obtain the appellant's service medical 
records and associate them with the claims file.  

In addition, no VA medical treatment record dated after March 
2004 is of record and the RO did not obtain the complete 
treatment records from each private psychiatrist who treated 
the appellant.  Furthermore, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Court has held that the term "disability" as 
used in 38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. 
§ 3.310(a) should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  There is no medical opinion of record 
that indicates whether the appellant is currently suffering 
from any psychiatric disorder that is related by aggravation 
to her service-connected disabilities, or to treatment 
therefor.  Further evidentiary development of this question 
may be required depending on the evidence obtained.

Thus, to comply with the provisions of 38 C.F.R. § 19.31 and 
the provisions of the VCAA, additional development is again 
indicated.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 205) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
RO must notify the appellant of the 
information and evidence needed to 
substantiate her claim for service 
connection for a psychiatric disorder and 
of what part of such evidence she should 
obtain and what part the Secretary will 
attempt to obtain on her behalf.   The RO 
must also inform the appellant of the 
requirements relating to the 
establishment of effective dates.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  The appellant should be told to 
submit all pertinent evidence she has in 
her possession.  

2.  The RO should take appropriate steps 
to secure all of the appellant's Army 
service medical records) including all 
psychiatric treatment records, if any) or 
alternative records for the appellant 
through official channels or from any 
other appropriate source, including the 
VA (RMC) facility in St. Louis.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant for the left 
shoulder/left upper extremity conditions 
and for any psychiatric disorder not 
already of record should be identified 
and obtained.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

4.  The RO should obtain the appellant's 
VA Vocational Rehabilitation records (or 
legible copies thereof) and associate 
them with the claims file.

5.  The RO should contact the appellant 
to obtain the names and addresses of all 
medical care providers, private or 
government, who have treated her for any 
psychiatric or left shoulder problems 
since 2001.  After securing the necessary 
release(s), the RO should obtain all 
those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

6.  Thereafter, the RO should re-
adjudicate the initial and subsequent 
ratings assigned for the left shoulder 
bursitis disability and the left mid-
scapular disability.  The re-adjudication 
must reflect consideration of the Court's 
holdings in Esteban v. Brown, 6 Vet. App. 
259 (1994), Fenderson v. West, 12 Vet. 
App. 119 (1999) and AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Any evidentiary 
development required to properly address 
these claims should be undertaken.

7.  After the above development is 
completed, the RO should arrange to have 
the appellant examined in order to 
determine the nature, onset date and 
etiology of any psychiatric disorder.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  (The opinion requested below 
should be obtained even if the appellant 
does not report for the examination.)

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis and 
etiology of any psychiatric disorder 
found.  All necessary tests and studies 
should be conducted.  

The examiner should offer an opinion as 
to the etiology and onset date of any 
diagnosed psychiatric disorder.  In 
particular, the examiner should offer an 
opinion as to whether any of the 
appellant's diagnosed psychiatric 
conditions is attributable to any disease 
or incident of her active military 
service.  The examiner should also render 
an opinion whether the appellant's 
currently diagnosed psychiatric pathology 
has been aggravated by any one of her 
service-connected disabilities.

8.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examiner report.  If the report does not 
include all test reports, special studies 
or fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.

9.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a psychiatric disorder.  
The re-adjudication must reflect 
consideration of the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995).

10.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


